Case 5:19-cr-00278-C Document1 Filed 09/03/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE FI L E D

WESTERN DISTRICT OF OKLAHOMA SEP 03 2019
CARMELITA REEDER SHINN, CLERK ’

US. DIST. COURF4WESTERN DIST. OKLA,
I OF. __.,DEPUTY

 

 

UNITED STATES OF AMERICA, )
)
Plaintiff, ) a. A mo
) GR 19-278 C
-VS- ) No.
)
KELVIN RENARD TAYLOR, ) , Violations: 18 U.S.C. § 844(i) i
) ‘ 26 U.S.C. § 5861(d) ©
Defendant. ) } °
INDICTMENT
The Federal Grand Jury charges:
COUNT 1
(Attempted Arson)

On or about April 12, 2019, in Oklahoma City, Oklahoma, in the Western

District of Oklahoma,

maliciously damaged and destroyed, and attempted to damage and destroy, a property used
in interstate and foreign commerce, a building located at 4012 S. Shields Blvd., Oklahoma
City, Oklahoma, by means of fire and explosive material, to wit: a Molotov cocktail.

All in violation of Title 18, United States Code, Section 844(i).
Case 5:19-cr-00278-C Document1 Filed 09/03/19 Page 2 of 2

COUNT 2
(Possession of an Unregistered Firearm)
On or about April 12, 2019, in Oklahoma City, Oklahoma, in the Western

District of Oklahoma,

knowingly and intentionally possessed a destructive device, that was not registered to the
defendant in the National Firearms Registration and Transfer Record, and the defendant
had knowledge of the dangerous and destructive nature of the device, to wit: a Molotov
cocktail.

All in violation of Title 26, United States Code, Section 5861(d), the penalty

for which is found at Title 26, United States Code, Section 5871.

A TRUE BILL:

a

OREPERSON OF THE GRAND JURY

TIMOTHY J. DOWNING
United States Attorney

Le \WALTERS
Assistant U.S. Attorney
